Mr. Justice Carter delivered the opinion of the court: This is an appeal from a judgment and order of sale entered by the county court of Knox county for alleged delinquent taxes for the year 1915 against appellant’s property situated in the town of Persifer, in said county. In his application to the June term of said county court the collector showed delinquent taxes amounting to $244.16 levied upon said property. Objections were filed to this tax on the ground that the certificate of the town cleric was too indefinite; that said certificate stated that it was voted at the annual town meeting held on April 6, 1915, that a tax should be levied upon all the taxable property for the year 1915 “for the following specific town purposes, to-wit: For the purpose of providing funds for the defraying of regular town expenses, printing and publishing ballots and paying the salary of town officer and other necessary expenses, $800, the total amount being $800, as appears from the records and files in my office.” It is argued that these amounts should be itemized to show the different amounts appropriated for paying the expenses of printing and publishing ballots and for the salary of the town officer, and that the other expressions in the certificate, “for the defraying of regular town expenses,” and “other necessary expenses,” are both too indefinite. This court in Wright v. People, 87 Ill. 582, in discussing the definiteness required in the certificate of town taxes, said (p. 585) : “The only instance in which the details of the town charges are to be preserved, that we are aware of, is in the report of the board of town auditors to the town clerk. * * * We know no requirement of itemization in the resolutions of the town meeting.” In People v. Cairo, Vincennes and Chicago Railway Co. 247 Ill. 360, the court, in discussing this question, said (p. 365) : “Appellant objected to certain taxes in the town of Stone Fort because the certificate of the town clerk did not show the specific purposes for which each item of taxes was levied. * * * The law does not require the town clerk to state specifically what amount is levied for each purpose. Any information the tax-payer may desire on that subject is obtainable from the certificate of the board of town auditors, on file with the town clerk.” In People v. Cairo, Vincennes and Chicago Railway Co. 266 Ill. 557, the court said (p. 561) : “A portion of the town tax of East Eldorado was objected to because the certificate of the town clerk was for a total sum of $4000, including moneys voted at the annual town meeting and accounts audited by the town auditors. The source of information as to the separate items is to be found by the tax-payer in the town clerk’s office and they need not be stated by the town clerk.” (See to the same effect, People v. Jackson, 272 Ill. 494.) This court has said it is not sufficient for the records of the town clerk simply to show that the money is to be raised for “town purposesthat there must be enough in the town clerk’s records to show for what purpose the money is authorized to be raised, in order to make it plain that it is for purposes authorized by law. (People v. Chicago and Alton Railroad Co. 194 Ill. 51; Cleveland, Cincinnati, Chicago and St. Louis Railway Co. v. People, 205 id. 582.) Whatever is said in these last cases to the effect that the itéms must be in the records of the town meeting as kept by the town clerk was said only with reference to the specific facts of those cases. Under the decisions of this court as already cited, it is sufficient if from the record of the town meeting and the certificate of the board of town auditors as to the accounts audited by them, on file with the town clerk, it can be seen that all the purposes for which the levy is made are authorized by law. It is evident that under the law the town meeting does not have to vote in favor of certain of the town expenses in order to have them legally levied. Section 5 of article 13 of the Township Organization law (Hurd’s Stat. 1916, p. 2656,) provides: “The accounts so audited, and those rejected, if any, shall be delivered, with the certificate of the auditors, or a majority of them, to the town clerk, to be by him kept on file for the inspection of any of the inhabitants of the town. They shall also be produced by the town clerk at the next annual meeting, and shall be there read by him.” Section 7 of the same article provides, among other things, that the board of town auditors shall make a certificate “specifying the nature of the claim or demand, and to whom the amount is allowed, and shall cause such certificate to be delivered to the town clerk of said town, to be by him kept on file for the inspection of any of the inhabitants of said town; and the aggregate amount thereof shall be certified to the county clerk at the same time and in the same manner as other, amounts required to be raised for town purposes, which shall be levied and collected as other town taxes.” Section 8 of the same article provides: “The following shall be deemed town charges: 1. The compensation of town officers for services rendered their respective towns. 2. Contingent expenses necessarily incurred for the use and benefit of the town. 3. The moneys authorized to be raised by the vote of a town meeting, for any town purposes. 4. Every sum directed by law to be raised for any town purposes.” Counsel for appellant insist that in view of the stipulation signed by the parties on the trial below, under which certain evidence was introduced and thq hearing had, as well as the form of the certificate filed by the town clerk with the county clerk, it follows that the certificate of the town auditors contains no other or different itemization of the purposes for which the tax was to be levied than did the resolution passed at the annual town meeting. That part of the stipulation relied on reads as follows: “It was stipulated by all the parties hereto, by their respective counsel, that said portion of the record of the annual town meeting of said town of Persifer, as hereinbefore offered in evidence by said objector, was the only portion of the record of the annual town meeting held in said town on the 6th day of April, A. D. 1915, containing any statement as to the purpose or purposes for which said town tax of eight hundred ($800) dollars was levied.” It will be noted that this in no way refers to the certificate of the town auditors, and while section 5 above quoted requires the town clerk to read this certificate to the town meeting, the statute does not provide that a copy of said certificate or statement of its substance shall be a part of the record of the town meeting. From the decisions of this court heretofore cited, not only the records of the town meeting but the certificate of the auditors on file with the town clerk can be referred to in order to' find out what the items were for which the tax is to be levied. It is true, as argued by counsel for appellant, that the certificate, the substance of which has been set out in this opinion, shows that the town meeting voted in favor of all of the $800 taxes that were to be levied, and counsel insist from this that the town meeting did not vote any part of said $800 for any purpose on which it was not necessary for the meeting to vote. With this we do not agree. Under the reading of the law it was not necessary for the town meeting to vote for some of the expenses of the town for which taxes must be levied. (See People v. Chicago and Eastern Illinois Railroad Co. 248 Ill. 118.) The records of the town clerk, as introduced by appellant, show that the town clerk read the town auditors’ report at the town meeting and that it was adopted. Said records also show that the town auditors advised and recommended in their report that the town levy a tax of $800. Manifestly, the report of the town auditors included in this recommendation all the taxes to be levied by the town, whether it was necessary for the annual town meeting to vote in favor .of certain portions of said taxes or not. The town meeting voted in favor of levying the tax for this entire $800, and we think the conclusion is inevitable, from the record before us, that said meeting voted in favor of levying certain taxes for town purposes not necessary for it to vote on. An unnecessary vote by the town meeting in favor of levying a tax would not render such tax invalid if it was otherwise legally levied. The certificate of audit by the town auditors is not found in this record. This certificate, taken in connection with the town clerk’s record of the town meeting as to the levying of the town taxes, might show that all these taxes were to be levied for lawful town purposes. That is all the law requires to be shown. It was the duty of counsel for appellant to offer the certificate of audit in evidence if they wished the court to hold that the town clerk’s records did not show that the tax was levied for purposes authorized by law. Those objecting to a tax have the burden of proving its invalidity. The presumption is that all officers having any connection with a tax have properly discharged their respective duties as to levying the same. This presumption can only be overcome by clear testimony. People v. Atchison, Topeka and Santa Fe Railway Co. 261 Ill. 33, and cited cases. The judgment of the county court must therefore be affirmed. r , . ~ , Judgment affirmed.